Exhibit 10.3

 

United Technologies Corporation

2005 Long Term Incentive Plan

 

Non-Qualified Stock Option Award

 

Schedule of Terms

 

Non-Qualified Stock Option

 

United Technologies Corporation (the “Corporation”) hereby awards to the
recipient Non-Qualified Stock Options (an “Award”) pursuant to the United
Technologies Corporation 2005 Long Term Incentive Plan (the “LTI Plan”). An
Award is subject to this Schedule of Terms and the terms and provisions of the
LTI Plan.

 

A Non-Qualified Stock Option (an “Option”) is the right to purchase, at a future
date, a specific number of shares of Common Stock of the Corporation (“Common
Stock”) at a price equal to the closing price reported on the composite tape of
the New York Stock Exchange for such shares on the date of the Option grant. The
number of shares for which the Option is awarded and the Option price per share
are set forth in the Statement of Non-Qualified Stock Option Award (the
“Statement of Award”). The recipient must acknowledge and accept the terms and
conditions of the Option Award by signing and returning the appropriate portion
of the Statement of Award to the Stock Option Program Administrator.

 

Vesting

 

The Option vesting date and expiration date are each set forth in the Statement
of Award. Options may be exercised any time on or after the vesting date until
the earlier of:

 

(i) The expiration date specified in the Statement of Award, at which time the
Options and all associated rights lapse; or



--------------------------------------------------------------------------------

(ii) Termination of employment in which case the right to exercise vested
Options shall be for a specified time period following the date of termination,
as described in “Termination of Employment” (see below).

 

Exercise and Payment of Options

 

While actively employed, Options may be exercised any time on or after the
vesting date through the expiration date. The Option to purchase shares will
expire without value on or before the expiration date. It is the responsibility
of the Award recipient, or a designated representative, to exercise Options in a
timely manner. The Corporation assumes no responsibility for and will make no
adjustments with respect to Options that expire.

 

Options may be exercised through one of two procedures set forth below. For
stock option exercises processed utilizing the procedures described in (i)
below, the value of Common Stock will be the closing price reported on the
composite tape of the New York Stock Exchange on the date of exercise. For stock
option exercises processed utilizing the procedures described in (ii) below, the
value of Common Stock will be the actual transaction price.

 

(i) Award recipients may exercise Options by completing and sending the UTC
Exercise Form to the Stock Option Program Administrator, identifying the number
of Options to be exercised and paying the required Option price in U.S. dollars
by check or bank draft or by tendering shares of Common Stock (utilizing
procedures authorized by the Program Administrator for tendering shares). The
date of exercise will be the date of postmark or delivery of a completed form
(with an original signature) and check for the cost of exercise to the Program
Administrator; or

 

An Award recipient may follow the above procedure by using a broker or other
authorized representative. As above, a completed UTC Exercise Form (with an
original signature) must be submitted with the check for the cost of exercise to
the Program Administrator.

 

(ii) Alternatively, Award recipients may utilize the “cashless” exercise method
where neither cash nor shares are tendered by the Award recipients in payment of
the exercise price. To facilitate the cashless exercise of Options, an Award
recipient must establish an account with a designated broker at one of the
security brokerage firms approved by the Corporation.

 

Under the cashless procedure, an Award recipient notifies the designated broker
of the Award date and number of Options to be exercised. The broker provides the
Award recipient with the exercise form and notifies the Program Administrator.
The designated broker will sell shares of Common Stock sufficient to cover the
exercise price of the Options to be exercised plus required tax withholding
amounts and wire transfer the sales proceeds to the Corporation. The Corporation
will then deliver to the designated broker the number of shares equal to the
number of Options exercised. The broker retains the number of shares sold to
cover the exercise price and tax withholding. The net shares remaining will, at
the Award recipient’s election, either be placed in the Award recipient’s
account with the brokerage firm or sold on the open market with net cash
proceeds delivered to the Award recipient by the designated broker.

 

In a cashless exercise, reported taxable income will be based on the actual
transaction price as reported by the broker to the Program Administrator, rather
than the closing price reported on the composite tape of the New York Stock
Exchange on the date of exercise.

 

The cashless exercise method may not be used if the Corporation determines in
its sole discretion that the transaction may constitute a prohibited loan to the
executive or otherwise violates regulatory requirements or may cause special
reporting requirements.



--------------------------------------------------------------------------------

Termination of Employment

 

If an Award recipient terminates employment for any reason other than death,
disability, or retirement, or unless the recipient meets the “Rule of 65” (see
below), unvested Options will be cancelled as of the termination date. Vested
Options may be exercised for a period of 90 calendar days following the
termination date (but not beyond the expiration date of the Option).

 

Retirement. Retirement eligibility includes:

 

(i) Attainment of age 65 as of the employment termination date; or

 

(ii) Attainment of at least age 55 with 10 or more years of service as of the
employment termination date.

 

Upon retirement, the Award recipient may exercise vested Options (i.e. those
held for at least three years while continuously employed) for three years
following the date of retirement or until the expiration of the Option,
whichever is earlier. Unvested Options that have been held for at least one year
prior to the date of retirement will become exercisable as of the retirement
date and the Award recipient will then have a three year period following the
retirement date to exercise these Options (but in no event beyond the Option
expiration date).

 

However, the following rule applies if the Award recipient is eligible for
retirement per above and the Corporation consents to the retirement: The Award
recipient may exercise vested Options until the expiration of the Option.
Unvested Options that have been held for at least one year prior to the
retirement date will become exercisable as of the retirement date and the Award
recipient will have the full remaining term of the Option to exercise these
Options.

 

The Corporation’s consent will be at the sole discretion of the Corporation
based on its ability to effectively transition the Award recipient’s
responsibilities as of the retirement date and such other factors as it may deem
appropriate.

 

In all cases, options held for less than one year prior to the retirement date
will be cancelled without value.

 

Rule of 65: The Award recipient meets the “Rule of 65” if the Award recipient
terminates employment on or after age 50, but before age 55, and the sum of the
Award recipient’s age and years of service add up to 65 or more as of the
employment termination date. The Award recipient who meets the “Rule of 65” may
exercise vested Options for three years following the employment termination
date or until the expiration of the Option, whichever is earlier. Unvested
Options that have been held for at least one year prior to the employment
termination date will vest as of the termination date and the Award recipient
will have a three year period following the termination date to exercise these
Options (or until the expiration of the Options, if earlier).

 

Service used to determine eligibility for retirement or the “Rule of 65” will be
based on continuous service recognized under the Award recipient’s UTC
retirement plan.

 

Disability. If your employment terminates by reason of disability, you may
exercise the options you are already vested in for up to three years from the
date of termination (or until the expiration of the option, if earlier). As long
as you remain disabled under your UTC disability plan, options not yet vested
will vest as scheduled and you then have three years following the vesting date
in which to exercise those options.

 

Death. In the event of the death of an Award recipient, the legal representative
of the estate of the Award recipient may exercise all Options outstanding as of
the date of death, whether or not vested, for a period of one year following the
date of death, regardless of the expiration date of the Option.

 

Transfer. In the event of transfer to an Affiliate, an Award recipient shall not
be considered to have terminated employment for purposes of an Option.

 

Rehire. If a former employee is rehired before the end of the 90 day period
immediately following the date



--------------------------------------------------------------------------------

of termination, unexercised vested Options and unvested Options that were
cancelled because of the termination of employment will be reinstated. Options
that received accelerated vesting at termination will be subject to the original
vesting schedule upon re-hire. If a terminated employee is rehired after the 90
day period immediately following the date of termination, the employee will be
treated as a new employee and cancelled Options will not be reinstated.

 

Adjustments

 

If the Corporation effects a subdivision or consolidation of shares of Common
Stock or other capital adjustment, the number of shares of Common Stock then
remaining subject to an Award shall be adjusted in the same manner and to the
same extent as all other shares of Common Stock of the Corporation. In the event
of material changes in the capital structure of the Corporation resulting from:
the payment of a special dividend (other than regular quarterly dividends) or
other distributions to shareowners without receiving consideration therefore;
the spin-off of a subsidiary; the sale of a substantial portion of the
Corporation’s assets; in the event of a merger or consolidation in which the
Corporation is not the surviving entity; or other extraordinary non-recurring
events affecting the Corporation’s capital structure and the value of Common
Stock, equitable adjustments shall be made in the terms of outstanding awards,
including the number of shares of Common Stock subject to an Option, as the
Committee, in its sole discretion, determines are necessary or appropriate to
prevent the dilution or enlargement of the rights of Award recipients.

 

Change of Control

 

In the event of a change of control or restructuring of the Corporation, the
Committee or Compensation and Executive Development of the Corporation’s Board
of Directors (the “Committee”) may, in its discretion, take certain actions with
respect to outstanding Awards to assure fair and equitable treatment of LTI Plan
participants. Such actions may include: acceleration of the Vesting Date;
offering to purchase an outstanding Award from the holder for its equivalent
cash value (as determined by the Committee); or providing for other adjustments
or modifications to outstanding Awards as the Committee may deem appropriate.

 

For purposes of the Plan, a “change of control” means: (i) the acquisition of
20% of the Corporation’s outstanding voting shares by a person, entity or group
(as defined in Section 13(d)(3) of the Securities Exchange Act of 1934); (ii) a
change in the majority of the Board of Directors such that the members of the
new majority are not approved by two-thirds of the incumbent members; (iii) a
merger, reorganization, or consolidation or similar transaction resulting in a
business combination where shareowners before the transaction own less then 50%
of the new entity, or a person, entity or group owns 20% or more of the shares
of the new entity; or (iv) a dissolution or liquidation of the Corporation.

 

Nonassignability

 

Unless otherwise prescribed by the Committee, no assignment or transfer of any
right or interest of an Award recipient in any Option, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted except by will
or the laws of descent and distribution. Any attempt to assign such rights or
interest shall be void and without force or effect.

 

Notices

 

Every notice or other communication relating to the LTI Plan, the Award or this
Schedule of Terms shall be delivered electronically or mailed to or delivered to
the party for whom it is intended at such address as may from time to time be
designated by such party. Notices by the Recipient to the Corporation shall be
mailed to or delivered to the Corporation at its office at United Technologies
Building, MS504, Hartford, CT 06101, Attention: Program Administrator – Stock
Options, or emailed to stockoptionplans@utc.com and all notices by the
Corporation to the Recipient shall be transmitted to the Recipient’s email
address or mailed to his or her address as shown on the records of the
Corporation.



--------------------------------------------------------------------------------

Administration

 

Awards granted pursuant to the LTI Plan shall be interpreted and administered by
the Committee provided, however, that awards to non-employee directors shall be
administered by the Committee on Nominations and Governance. The Committee shall
establish such procedures as it deems necessary and appropriate to administer
Awards in a manner that is consistent with the terms of the LTI Plan.

 

Pursuant to the terms of the LTI Plan, the Committee may delegate to employees
of the Corporation its authority and responsibility to grant, administer and
interpret Option Awards. Subject to certain limitations, the Committee has
delegated to the Chief Executive Officer the authority to grant Option Awards,
and has further delegated the authority to administer and interpret such Awards
to the Senior Vice President, Human Resources and Organization, and to such
subordinates as he or she may further delegate, except that Awards to employees
of the Corporation who are either reporting persons under Section 16 of the
Securities Exchange Act of 1934 (“Insiders”) or members of the Corporation’s
Executive Leadership Group will be granted, administered, and interpreted
exclusively by the Committee and awards to non-employee directors will be
granted, administered and interpreted exclusively by the Committee on
Nominations and Governance.

 

Awards Not to Affect or Be Affected by Certain Transactions

 

Non-Qualified Stock Option Awards shall not in any way affect the right or power
of the Corporation or its shareowners to effect: (a) any or all adjustments,
recapitalizations, reorganizations or other changes in the Corporation’s capital
structure or its business; (b) any merger or consolidation of the Corporation;
(c) any issue of bonds, debentures, preferred or prior preference stocks holding
any priority or preferred to, or otherwise affecting the Common Stock of the
Corporation or the rights of the holders of such Common Stock; (d) the
dissolution or liquidation of the Corporation; (e) any sale or transfer of all
or any part of its assets or business; or (f) any other corporate act or
proceeding.

 

Except as otherwise expressly provided in this Schedule of Terms, the issue by
the Corporation of shares of stock of any class, or securities convertible into
shares of stock of any class, for cash or property, or for labor or services,
either upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Corporation
convertible into such shares or other securities, shall not affect and no
adjustment by reason thereof shall be made with respect to the Option price or
the number of outstanding shares subject to an Option Award hereunder.

 

Taxes/Withholding

 

Award recipients are responsible for any income or other tax liability
attributable to any Award. The Program Administrator shall take such steps as
are appropriate to assure compliance with applicable federal, state and local
tax withholding requirements. The Corporation shall, to the extent required by
law, have the right to deduct directly from any payment or delivery of shares
due to an Award recipient or from an Award recipient’s regular compensation, all
federal, state and local taxes of any kind required by law to be withheld with
respect to the exercise of any Option. Award recipients not based in the United
States and foreign nationals who are not permanent residents of the United
States must pay the appropriate taxes as required by any country where they are
subject to tax.

 

Right of Discharge Reserved

 

Nothing in the LTI Plan or in any Option Award shall confer upon any Award
recipient the right to continue in the employment or service of the Corporation
or any affiliate thereof for any period of time or affect any right that the
Corporation or any subsidiary or division may have to terminate the employment
or service of such Award recipient at any time for any reason.



--------------------------------------------------------------------------------

Forfeiture of Interests and Gains

 

Stock Options, whether or not vested, shall be forfeited and an Award recipient
will be obligated to repay gains realized from the exercise of options if the
recipient is terminated for “cause” or if during the twelve month period
following termination the recipient solicits any employee of the Corporation for
a position outside of the Corporation or publicly disparages the Corporation or
otherwise makes statements materially detrimental to the interests of the
Corporation. Termination for cause means criminal conduct involving a felony in
the U.S. or the equivalent of a felony under the laws of other countries,
material violations of civil law related to the recipient’s job
responsibilities, fraud, dishonesty, self-dealing, breach of the Award
recipient’s intellectual property agreement or willful misconduct that the
Committee determines to be injurious to the Corporation. In the event of
termination for cause, or if, following termination, the Corporation determines
that the recipient engaged in conduct that constituted the basis for termination
for cause, or if the recipient engages in prohibited disparagement or
solicitation of employees following termination, the recipient shall be
obligated to repay all gains realized from LTI Plan awards during the 12 month
period preceding the earlier of the date of termination for cause, the date of
the relevant misconduct, or the date the misconduct is discovered, as
applicable.

 

Nature of Payments

 

All Awards made pursuant to the LTI Plan are in consideration of services
performed for the Corporation or the business unit employing the Award
recipient. Any gains realized pursuant to such Awards constitute a special
incentive payment to the Award recipient and shall not be taken into account as
compensation for purposes of any of the employee benefit plans of the
Corporation or any business unit.

 

Government Contract Compliance

 

The “UTC Policy Statement on Business Ethics and Conduct in Contracting with the
United States Government” calls for compliance with the letter and spirit of
government contracting laws and regulations. In the event of a violation of
government contracting laws or regulations, the Committee reserves the right to
revoke any outstanding Award.

 

Interpretations

 

This Schedule of Terms and each Statement of Award are subject in all respects
to the terms of the LTI Plan. In the event that any provision of this Schedule
of Terms or any Statement of Award is inconsistent with the terms of the LTI
Plan, the terms of the LTI Plan shall govern. Any question of administration or
interpretation arising under the Schedule of Terms or any Statement of Award
shall be determined by the Committee or its delegate, and such determination to
be final and conclusive upon all parties in interest.

 

Governing Law

 

The LTI Plan, this Schedule of Terms and the Statement of Award shall be
governed by and construed in accordance with the laws of the State of Delaware.